

Exhibit 10.1




FIRST AMENDMENT
TO
PROPERTY MANAGEMENT AGREEMENT
This FIRST AMENDMENT TO THE SIXTH AMENDED AND RESTATED PROPERTY MANAGEMENT
AGREEMENT (the “Amendment”) is made and entered into as of this 30th day of
October, 2014 by and among TIER REIT, INC., a Maryland corporation (formerly
known as Behringer Harvard REIT I, Inc.) (the “REIT”), TIER OPERATING
PARTNERSHIP LP, a Texas limited partnership (formerly known as Behringer Harvard
Operating Partnership I LP) (the “OP”), and HPT MANAGEMENT SERVICES, LLC, a
Texas limited liability company (the “Manager,” and together with the REIT and
the OP, the “Parties”).
WHEREAS, the Parties previously entered into that certain Sixth Amended and
Restated Property Management, dated August 31, 2012 (the “Agreement”).
WHEREAS, the Parties desire to amend the Agreement to revise how Owner’s
expenses will be calculated beginning January 1, 2014 until termination of the
Agreement.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, do hereby agree, as follows:
1.    Defined Terms. Any term used herein that is not otherwise defined herein
shall have the meaning ascribed to such term as provided in the Agreement.
2.    Amendment to Section 4.1. Section 4.1 of the Agreement is hereby amended
by deleting it in its entirety and replacing it with the following:
“4.1    Owner’s Expenses. Except as otherwise specifically provided, all costs
and expenses incurred hereunder by Manager in fulfilling its duties to Owner
shall be for the account of and on behalf of Owner. Such costs and expenses
shall include legal, travel and other expenses that are directly related to the
management of the specific Properties and the following personnel costs of all
on-site and offsite employees (other than senior executives, identified by
title, set forth on Exhibit D) of Manager who are engaged in the operation,
management, maintenance and leasing or access control of the Properties (the
“Reimbursable Personnel”):
(a)    Actual cash compensation incurred by Manager (base salaries, paid time
off, bonuses, and retention or severance amounts) for all Reimbursable
Personnel;






--------------------------------------------------------------------------------



(b)    An additional amount equal to 24% of any amounts paid in subclause (a)
above for base salaries and paid time off to cover Manager’s direct costs for
non-cash compensation (e.g., employee benefits, such as medical insurance,
customary payroll taxes, and worker’s compensation), but specifically excluding
any amounts paid for a 401(k) match;
(c)     An additional amount equal to 16% for amounts paid in subclause (a)
above for payments other than base salaries and paid time off, such as bonuses
and retention or severance payments, to cover Manager’s direct costs for
non-cash compensation, but specifically excluding any amounts paid for a 401(k)
match.
All costs and expenses for which Owner is responsible under this Management
Agreement shall be paid by Manager out of the Account. In the event the Account
does not contain sufficient funds to pay all said expenses, Owner shall fund all
sums necessary to meet such additional costs and expenses.”
4.    Continuing Effect. Except as otherwise set forth in this Amendment, the
terms of the Agreement shall continue in full force and effect and shall not be
deemed to have otherwise been amended, modified, revised or altered.
5.    Counterparts. The Parties agree that this Amendment has been or may be
executed in several counterparts, each of which shall be deemed an original, and
all counterparts shall together constitute one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first written above.


 
TIER REIT, INC.
 
By:
/s/ Telisa Webb Schelin
 
Name:
Telisa Webb Schelin
 
Title:
Senior Vice President — Legal, General Counsel & Secretary

 
 
TIER OPERATING PARTNERSHIP LP
 
By:
Tier GP, Inc.
 
 
its general partner
 
 
 
 
By:
/s/ Telisa Webb Schelin
 
Name:
Telisa Webb Schelin
 
Title:
Senior Vice President — Legal, General Counsel & Secretary



 
HPT MANAGEMENT SERVICES, LLC
 
By:
/s/ M. Jason Mattox
 
Name:
M. Jason Mattox
 
Title:
Executive Vice President








3

